Citation Nr: 0011063	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  97-25 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel




INTRODUCTION

The veteran had active service from June 23 to July 22, 1994.  
This is an appeal from a June 1997 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
Louisville, Kentucky, which denied entitlement to service 
connection for a psychiatric disability.  In November 1998 
the veteran testified at a hearing before a member of the 
Board of Veterans' Appeals (Board) sitting at the Regional 
Office.  In May 1999 the Board remanded the case to the 
regional office for further development.  The case is again 
before the Board for further appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office to the extent possible.  

2.  During service, in July 1994, the veteran was seen for 
psychiatric problems including a dysphoric mood and flat 
affect.  A diagnosis was made of a brief reactive psychosis.  
He was separated from service because of the psychiatric 
disorder.  

3.  The veteran currently has psychiatric conditions 
diagnosed as an adjustment disorder, a dissociative disorder 
and a personality disorder.  

4.  The evidence does not establish that the veteran's 
current acquired psychiatric disorders are related to the 
psychiatric problems for which he was observed in service.  


CONCLUSIONS OF LAW

1.  A chronic acquired psychiatric disability was not 
incurred in or aggravated during the veteran's period of 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991).

2.  The veteran's personality disorder is not a disease or 
disability for which service connection may be established.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.303(c).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claim have been properly developed to the extent possible.  
In this regard, pursuit to the Board remand, the regional 
office in May 1999 asked the veteran to complete and return 
forms within 60 days authorizing the release of information 
so that medical records from the Comprehensive Care Center at 
Williamsburg or Corbin, Kentucky, could be requested.  He was 
also asked to provide releases and complete mailing addresses 
so that copies of transcripts or other documents of his 
school performance along with any medical records reflecting 
treatment he received while at Anita Baptist High School and 
Clear Creek Baptist College could be obtained.  However, the 
veteran did not respond to the request.  Accordingly, the 
Board must base its decision on the evidence of record.  

I.  Background

The veteran's service medical records reflect that when he 
was examined for entry into service on May 25, 1994, he 
reported on a medical history form that he did not have or 
had never had nervous trouble of any sort.  On the medical 
examination report the psychiatric evaluation was reported to 
be normal.  

The veteran's service medical records further reflect an 
evaluation report dated July 12, 1994, in which it was 
indicated that on July 9, 1994, the veteran had been acting 
confused and had indicated that he could not distinguish 
reality from fantasy.  He had reportedly wandered off from 
his company on July 10 and had been found picking flowers 
with no shirt or shoes on.  He was unable to respond fully to 
inquiries and admitted to confusion.  He denied any past 
history of psychiatric care or illness. On mental status 
examination various findings were recorded including a 
dysphoric mood and flat affect.  His recent and remote memory 
was impaired.  There was some evidence of a formal thought 
disorder or organic brain syndrome.  His judgment and insight 
were very poor.  The examiner noted that he had had serious 
problems adapting to basic training demands and his 
performance had been poor from the time of his arrival.  A 
diagnosis was made of brief reactive psychosis.  It was 
recommended that he be separated from service because of the 
psychiatric condition.  The veteran was later separated from 
service as a result of the psychiatric disorder.  

The veteran's initial claim for VA disability benefits was 
submitted in November 1996.  Treatment notes, apparently from 
a Dr. Perkins, were submitted in January 1997.  While rather 
cryptic in nature, they do reflect treatment beginning in 
1995, and show that the first psychiatric complaints, of 
stress and anxiety, were noted in September 1996.  

The veteran was afforded a VA psychiatric examination in 
December 1996.  He reported that he had dropped out of school 
in the ninth grade, but re-entered high school at age 20 and 
then went on to graduate from Clear Creek Baptist College.  
He believed that his mental problems had initially begun in 
about 1994.  Following service, he had worked until 1996, but 
had been hospitalized in November 1996 for depression and was 
currently unemployed.  He was currently more nervous and 
anxious than depressed.  Various findings were recorded on 
mental status examination.  His condition was diagnosed as a 
personality disorder.

Medical records from the Baptist Regional Medical Center, 
Corbin, Kentucky, reflect the veteran's treatment in November 
1996.  He had been referred to that facility by Carol Leech 
at the Williamsburg Comprehensive Care Center.  He had become 
increasingly anxious with other symptoms including 
intermittent insomnia, feelings of helplessness, loss of 
interest and distrust of people.  He was also having 
difficulty with overuse and probably early dependence on 
alcohol and benzodiazepines.  He blamed his difficulties on 
his experiences in service, where he reported that he had a 
nervous breakdown.  He did not want to remain in the hospital 
but would obtain follow-up treatment at the Williamsburg 
Comprehensive Care Center.  The diagnostic impressions were 
generalized anxiety disorder and possible early alcohol 
dependency.  

In August 1997 the regional office wrote to the Comprehensive 
Care Center, Williamsburg, Kentucky, for medical records of 
the veteran but did not receive a response.  

The veteran was again afforded a VA psychiatric examination 
in January 1998.  He indicated that he had grown up in Owsley 
County, Kentucky, and had gone to school in that county.  
After high school he had gone to college and graduated with a 
Bachelor of Arts degree in Ministry.  He had later joined the 
Navy and had a nervous breakdown during service.  On mental 
status examination the veteran described a problem with his 
moods and was very suspicious.  The diagnoses were 
schizoaffective disorder and possible personality disorder.  

In May 1998 the examiner who conducted the January 1998 
examination indicated that the veteran's current symptoms 
were as likely as not related to the psychosis that was 
described as a "brief psychosis" during military service.  He 
added that the psychosis that was noted in service may have 
existed prior to his entry into military service.  He 
indicated that the symptoms in service were not likely the 
initial psychotic symptoms that the veteran had had and that 
it was highly possible that he had had problems prior to 
service that were not of the magnitude that were discernible 
until he "had the stressors that were added to his 
responsibility" while in military service.

During the course of the November 1998 hearing on appeal, the 
veteran denied any psychiatric problems or any psychiatric 
treatment before service.  He indicated that he had attended 
school to the ninth grade and then terminated his schooling.  
He had returned to school two or three years later and 
graduated from Anita Baptist High School.  He had then 
attended Clear Creek Baptist College for four years and had 
graduated.  In late 1995 or early 1996 he had sought 
treatment at the Comprehensive Care Center in Williamsburg 
which was a branch of a center with headquarters in Corbin.  
He had been counseled by Carol Leech and Dr. Shrimely.  He 
had resided with a brother immediately following his 
discharge and had had several jobs after service.  

The veteran was afforded a VA psychiatric examination in 
September 1999.  His medical records and claims file were 
available and were reviewed.  The veteran reported that he 
felt overwhelmed in certain circumstances involving any kind 
of stress.  He was currently doing some part-time night work 
as a security guard and worked alone.  He had entered the 
service because he wanted to serve his country.  The benefits 
were good and there was also good pay.  He had one brother 
and three other siblings plus a half-sibling.  His father had 
died in 1972 when he was 6 years of age.  He described his 
father as always pleasant and non-abusive but strict.  He had 
been raised in a small town and stated he had many friends.  
He completed primary school and then went to high school but 
dropped out in the ninth grade.  For four years after that he 
"bummed around with friends and did odd jobs to provide 
spending money."  He was in a boarding school in 1987 and 
eventually obtained his high school diploma at 22 years of 
age.  Between 1989 and 1993 he attended a Baptist College and 
received a Bachelor of Arts in Ministry.  From 1993 to 1994 
he had worked at a boarding school for "extra money and 
board."  He then enlisted in service and apparently began to 
experience a considerable amount of stress.  He claimed no 
past history of psychiatric care or illness but exhibited 
obvious symptoms of a psychiatric disorder including sadness, 
depression, confusion, disorganized thinking and behavior.  
It was noted that there was no formal thought disorder or 
organic brain syndrome and he did not exhibit any 
hallucinations.  He was not recommended for further military 
service due to the psychiatric disorder.  

After service the veteran did not require any psychiatric 
treatment per se until 1996 when he began going to his local 
community mental health care center and then had been 
hospitalized at the Baptist Regional Hospital.  At that time 
he had been given a diagnosis of generalized anxiety 
disorder.  Following that hospitalization he began being seen 
more regularly at the Community Mental Health Care Center and 
had a diagnosis of depressive disorder.  He was also given a 
personality disorder diagnosis.  The veteran was tried on 
various medications but seemed not to show much improvement 
with a continued tendency to work irregularly and have 
domestic problems.  The veteran indicated that he had not had 
needed treatment at his local mental health care center since 
February 1999 since he could not afford it.  It was noted 
that he had received a psychiatric examination by the VA in 
January 1998 and that examiner felt the veteran's "schizo-
affective disorder" was a result of his brief reactive 
psychosis during military service.  

At the current time the veteran claimed overwhelming 
depression when stress occurred.  When he had the waves of 
depression he also felt irritable.  They could last from 
several days to several months.  He currently had mild to 
moderate depression but was less withdrawn even though he was 
not on medication.  He could go about a more normal routine 
and watch television, especially sports.  He also stated that 
he was more outgoing and able to talk to strangers and walk 
and go places.  He still experienced a "dream state" similar 
to that experienced in service.  When he became stressed on 
those occasions he became withdrawn and paranoid. He did not 
want to bother with people and could not function.  
Eventually he would drift off or walk around and his mind 
would go somewhere else.  He also stated there were many 
memory gaps.  He eventually returned to his normal conscience 
level.  He also described chronic anxiety and feeling uptight 
and ill at ease most of the time depending on the social 
situation.  

On examination the veteran exhibited a normal range of 
affect.  He was fairly spontaneous.  His speech was goal-
directed and there was no evidence of a thought disorder.  He 
was not especially depressed although there was an air of 
anxiety.  His cognitive functions were intact and there was 
no evidence of overt psychotic symptoms.  His insight and 
judgment were adequate.  

With regard to the question of whether the veteran's current 
psychiatric condition was related to his inservice 
psychiatric problems, the examiner disagreed with the 
physician who conducted the January 1998 VA psychiatric 
examination.  Although the prior examiner felt the veteran 
had a schizoaffective disorder, in his opinion there was no 
evidence of schizophrenia.  That opinion was based on the 
fact that the veteran had no recurrence of schizophrenic 
symptoms although he had been off medications for at least 
eight months.  Unlike schizophrenics, he was exhibiting too 
much emotion and was too demonstrative during the interview.  
He was also able to work at least part-time which would be 
inconsistent with schizophrenia.  In terms of being schizo-
affective there was no evidence of mania and his depression 
episodes tended to be brief and strictly reactive to stress.  

The examiner felt that the best explanation for the veteran's 
current and past psychiatric history was that his basic 
problem was a personality disorder based on childhood 
difficulties.  In turn, his current and long term adjustment 
represented an adjustment disorder in general with anxiety 
and depression precipitated by stressors that his personality 
disorder made him vulnerable to and react to and feel 
overwhelmed by.  Also, his physical problems, including 
recurrent headaches, intermittent high blood pressure and 
"colon problems" were suggestive of anxiety difficulties 
which were intermittent and consistent with an adjustment 
disorder with anxiety and depression.  It was also believed 
that his periods of confusion and periods when he "drifted 
off" probably represented some kind of dissociative disorder 
as he tended to lose his awareness of conscious events around 
him and become temporarily confused.  It was stated that he 
had had a complete remission of those symptoms.  The 
diagnoses were adjustment disorder with anxiety and 
depression, dissociative disorder, not otherwise specified, 
and personality disorder, not otherwise specified.  The 
examiner suggested that psychological testing be undertaken 
to clarify and further corroborate the diagnoses.  

Later in September 1999 the veteran was afforded VA 
psychological testing.  In summary, the test results 
reflected that the veteran had significant psychological 
dysfunction and problems related to an adjustment disorder 
and dissociative disorder, although the results were very 
likely influenced by exaggeration.  A great deal of his style 
and intensity seemed to be affected by the personality 
disorder. There was no evidence to contradict either of the 
diagnoses suggested by the VA psychiatric examiner.  There 
was some likelihood that the distress might be more severe at 
times than suggested by previous observation in regard to 
anxiety and depression.  It was also very highly likely that 
he had a personality disorder as a diagnosis.  Schizotypal, 
borderline, and avoidant components were noted.

In an addendum after reviewing the psychological testing, the 
examiner who conducted the September 1999 psychiatric 
examination noted the findings from that testing.  His final 
diagnoses were adjustment disorder with anxiety and 
depression, dissociative disorder, not otherwise specified, 
and a mixed personality disorder with components including 
schizotypal personality, avoidant traits and borderline 
traits.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

A personality disorder is not a disease or disability within 
the meaning of applicable legislation providing compensation 
benefits.  38 C.F.R. § 3.303(c).  

In this case, the veteran's service medical records reflect 
that about two weeks after entry he was hospitalized for 
psychiatric problems following poor performance since entry 
and obvious psychiatric deterioration.  Various findings were 
made including a dysphoric mood and a flat affect.  The 
diagnosis was brief reactive psychosis and he was separated 
from service because of the psychiatric condition.  However, 
his initial psychiatric treatment after service was not until 
1996.  When he was most recently afforded a VA psychiatric 
examination, in September 1999, the diagnoses included 
adjustment disorder and dissociative disorder; however, that 
was the first time those conditions were demonstrated.  A 
personality disorder was also diagnosed and the examiner 
indicated that he felt the best explanation for the veteran's 
current and past psychiatric problems was the personality 
disorder, which had components including a schizotypal 
personality, borderline traits and avoidant traits.  A 
personality disorder is defined as an enduring pattern of 
inner experience and behavior which deviates from the 
expectations of the culture.  The pattern is inflexible and 
pervasive across a broad range of personal and social 
situations.  It is stable, and of long duration and its onset 
can be traced back at least to adolescence or early 
adulthood.  Diagnostic Criteria from DSM IV, p.274-275, 
(1994).  In this case, the personality disorder was based on 
some childhood difficulties.  A personality disorder is, by 
regulation, not considered to be a disease or disability for 
which service connection may be established.  38 C.F.R. 
§ 3.303(c).  The examiner reviewed the record in considerable 
detail and obtained psychiatric testing which supported and 
verified his clinical impressions.  He concluded that he 
disagreed with the examiner who conducted the January 1998 VA 
examination regarding the presence of an acquired 
schizoaffective disorder.  He found no evidence of 
schizophrenia.  

In view of the foregoing matters, the Board concludes that 
the medical evidence most strongly supports the conclusion 
that the veteran's psychiatric problems during service were 
essentially due to the underlying personality disorder with 
an acute exacerbation of his symptoms during service.  As 
noted previously, he did not require psychiatric treatment 
after service until 1996 and a chronic, acquired psychiatric 
disability was initially medically demonstrated at that time.  
His current acquired psychiatric conditions, diagnosed as 
adjustment disorder and dissociative disorder have not been 
shown to bear any relationship to the psychiatric problems 
for which he was observed during service.  Since those 
conditions were initially medically demonstrated subsequent 
to the veteran's release from active duty, service connection 
would not be warranted for either of those disorders.  
38 U.S.C.A. § 1110.

The Board has carefully reviewed the entire record in this 
case, including the testimony presented by the veteran at the 
November 1998 Board hearing; however, the Board does not find 
the evidence to be so evenly balanced that there is doubt as 
to any material issue.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for a psychiatric 
disability is not established.  The appeal is denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 
- 2 -

- 1 -


